Citation Nr: 0839744	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-24 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine.  This case has since been transferred 
to the VARO in Pittsburgh, Pennsylvania.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record, on balance, does not demonstrate that 
the veteran's claimed tinnitus is etiologically related to an 
in-service injury or illness.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

II.  Tinnitus

In his April 2005 Notice of Disagreement and July 2005 
substantive appeal, the veteran asserted that he has had 
tinnitus since service.  In this regard, the Board observes 
that the United States Court of Appeals for Veterans Claims 
(Court) has determined that, for tinnitus, the veteran is 
competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  As such, the veteran's lay contentions as to 
tinnitus represent competent evidence.

That notwithstanding, the Board is still obligated to address 
the credibility of the veteran's statements as to the 
etiology of his claimed tinnitus.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the veteran.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In this regard, the Board notes that, in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States 
Court of Appeals for the Federal Circuit held that the lack 
of contemporaneous medical records does not, in and of 
itself, render lay testimony not credible.  Id. at 1336.  
Instead, as a finder of fact, the Board must determine 
whether the lay evidence is credible, and in doing so may 
consider the absence of contemporaneous evidence.

The Board notes that the veteran's service medical records 
and service personnel records do not contain any references 
to any complaints or treatment for tinnitus or any other 
hearing-related condition.  Monthly physical examinations 
performed from February to April of 1944 show that the 
veteran specifically denied any history of ear trouble.  No 
specific complaints of tinnitus were noted.  Also, his 
February 1946 discharge examination also does not note any 
ear abnormality, and no tinnitus was reported.

The only post-service treatment record relevant to the 
veteran's claim of tinnitus is an October 2004 VA examination 
report.  It reveals that the veteran expressly "denied" any 
tinnitus at the examination.  

The Board takes note of the veteran's contentions that he has 
been experiencing tinnitus continuously since service.  The 
Board is also aware of his assertion that his hearing 
impairment prevented him from properly hearing and responding 
to the VA examiner's questions concerning tinnitus.  The 
credibility of these contentions, however, is reduced by the 
total dearth of any complaints of ringing the ears or other 
audiological problems during service or soon thereafter.  
They are further undermined by the veteran's denial of 
tinnitus during his VA examination.  In that regard, his 
statements have been conflicting and contradictory.  Under 
the circumstances, the Board finds that the veteran's 
statements concerning tinnitus lack credibility.  The Board 
stresses that this determination does not rest upon the 
question of whether the veteran is competent to make a 
medical observation; rather, it is based upon a determination 
that his assertions are not credible.  As such, his testimony 
and statements regarding this issue have substantially less 
probative value than the VA examination and the medical 
evidence, which reflect no complaints or treatment regarding 
tinnitus.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for tinnitus, and this 
claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
veteran to provide any evidence in his or her possession that 
pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for tinnitus in an October 
2004 notice letter.  Any deficiencies in terms of 
notification that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted are not prejudicial in this case, as 
the veteran's claim is being denied.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's service medical records and personnel 
records have been obtained.  Additionally, he was afforded a 
VA examination in October 2004, which was performed by an 
examiner who reviewed the claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran and his representative that reasonably 
affects the fairness of this adjudication.


ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


